DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Ahigian et al., US Patent 5,651,428.

    PNG
    media_image1.png
    840
    579
    media_image1.png
    Greyscale

Regarding claim 1, Ahigian et al. discloses an elevator door interlock (see fig 1-3 and 5), comprising: a base (48); a plurality of interlock bumpers (40-43) supported on the base (48) with a gap (C) between the plurality of interlock bumpers (40-43), each of the interlock bumpers (40-43) including a contact surface (exterior surface in contact with 33-34 in fig 3) configured to contact at least one vane (33,34) supported on an elevator car door (13), each of the interlock bumpers (40-43) remaining rotationally fixed (see adaptation described in column 5, lines 53-54) relative to the base (48); and a latch (53) supported on the base (48) for movement relative to the base (48) between a door locking position (solid lines in fig 5) and a released position (hatched lines in fig 5), the latch (53) including a latch bumper (42) that is situated relative to the gap (C) such that the at least one vane (33,34) contacts the latch bumper (42) and urges the latch (53) into the released position (as described above) when the at least one vane (33,34) is at least partially in the gap (C).
Regarding claims 2 and 9 and 16, Ahigian et al. discloses the elevator door interlock of claims 1 and 8 and 15, wherein a first distance (see distance associated with solid lines in fig 5) separates the latch bumper (42) from a first one of the interlock bumpers (40) when the latch (53) is in the locking position (as described above); a second distance (see distance associated with hatched lines in fig 5) separates the latch bumper (42) from the first one of the interlock bumpers (40) when the latch (53) is in the released position (as described above); the first distance (as described above) is smaller (see fig 5) than the second distance (as described above); and the second distance (as described above) is at least as large as the gap (C).
Regarding claims 3 and 8 and 10, Ahigian et al. discloses the elevator door interlock of claims 2 and 1, wherein the latch (53) is situated relative to the gap (C) when the latch (53) is in the released position (as described above) so that the latch (53) does not carry any load associated with movement of an associated hoistway door (see fig 5).
Regarding claims 4 and 11 and 17, Ahigian et al. discloses the elevator door interlock of claims 1 and 8 and 15, wherein the latch (53) comprises a flat plate (see fig 5) ; the latch includes a locking surface (external surface of 42) configured to engage a stop (33) when the latch (53) is in the locking position (as described above); and the latch (53) comprises a weight (60) near one end to bias the latch (53) into the locking position (as described above).
Regarding claims 5 and 12 and 18, Ahigian et al. discloses the elevator door interlock of claims 4 and 11 and 17, wherein the base (48) comprises a door hanger for a hoistway door (see column 3, lines 8-15).
Regarding claims 6 and 13 and 19, Ahigian et al. discloses the elevator door interlock of claims 1 and 8 and 15, comprising a switch (adjacent 59 in fig 5) that provides an indication whether the latch (53) is in the locking position (as described above) and wherein the latch (53) comprises a switch contact (59) that cooperates with the switch (as described above) when the latch (53) is in the locking position (as described above) and separated from the switch (as described above) when the latch (53) is in the released position (as described above).
	Regarding claims 15, Ahigian et al. discloses the elevator door interlock of claim 8, further comprising: at least one elevator car door (13); at least one vane (33-34) situated for movement with the elevator car door (13); at least one hoistway door (attached to 48); a base (48) supported for movement with the hoistway door (as described above). 

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 14 and 20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 7, 14, and 20, including every structural element recited in the claims, especially, the configuration comprising at least one bumper support secured to the base, and wherein the base comprises a flat surface; the at least one bumper support includes a plurality of surfaces that are perpendicular to the flat surface; the plurality of surfaces of the at least one bumper support respectively support one of the plurality of interlock bumpers; and a position of the bumpers relative to the respective bumper support surface is selectively adjustable.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654